Execution




AMENDMENT NO. 1 TO
CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 10, 2017 (the “Amendment No. 1 Effective Date”), is made by and among
OHA Investment Corporation, a Maryland corporation, as borrower (the
“Borrower”), the Loan Parties party hereto, the Lenders party hereto, MidCap
Financial Trust, a Delaware statutory trust, as administrative agent for each of
the Lenders (in such capacity, the “Administrative Agent”), and amends that
certain Credit Agreement, dated as of September 9, 2016 (as amended or otherwise
modified prior to the date hereof, the “Credit Agreement”), by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent. All terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement.
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby conclusively acknowledged, the parties hereto agree as
follows:
Section 1.    Acknowledgment. The Borrower hereby confirms, and the
Administrative Agent and the Lenders hereby acknowledge and agree, that the
Borrower is in compliance with the covenant set forth in Section 6.1 of the
Credit Agreement as of September 30, 2017.
Section 2.    Amendments to the Credit Agreement. The Credit Agreement shall be
amended as follows:
(a)The following new defined terms are hereby inserted alphabetically in Section
1.1 of the Credit Agreement:
“ ‘Amendment No. 1 Effective Date’ shall have the meaning set forth in Amendment
No. 1 to Credit Agreement. ”
“ ‘Amendment No. 1 Prepayment’ shall have the meaning set forth in Amendment No.
1 to Credit Agreement. ”
“ ‘Amendment No. 1 to Credit Agreement’ shall mean that certain Amendment No. 1
to Credit Agreement, dated as of the Amendment No. 1 Effective Date, by and
among Borrower, the other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent.”
(b)    The following definition in Section 1.1 is hereby amended and restated in
its entirety as follows:
“ ‘Applicable Distribution Percentage’ means, as of any date upon which the
Borrower desires to make a Restricted Payment pursuant to Section 7.4(c), (a)
110%, if as of such date no Payment Default or Event of Default has occurred and
is continuing, (b) 102%, if an Event of Default has occurred and is continuing
as of such date but no Material Event of Default has occurred and is continuing
as of


EAST\148261638.5

--------------------------------------------------------------------------------




such date, and (c) 0%, if a Material Event of Default has occurred and is
continuing as of such date;  provided, however, that notwithstanding the
foregoing, with respect to calendar year 2017 only, the Borrower may instead
elect to apply the percentage that would result from Restricted Payments being
made pursuant to Section 7.4(c) in the aggregate amount of $2,420,687.04.”
(c)    The last sentence of Section 2.5(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Each prepayment of a Loan shall be applied to the Lenders based on their Pro
Rata Share, provided that 100% of the Amendment No. 1 Prepayment shall be
applied towards the Loans held by Fortress Credit Opportunities VI CLO Limited,
Fortress Credit Opportunities VII CLO Limited and Drawbridge Special
Opportunities Fund LP in the respective amounts to each such Lender as such
Lenders shall indicate to the Administrative Agent on or prior to the Amendment
No. 1 Effective Date.”
(d)    Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Section 6.1. Maximum Debt to Tangible Net Worth Ratio. The Borrower shall not
permit the Debt to Tangible Net Worth Ratio to exceed 0.80:1.00 as determined on
the last day of each calendar month (other than the months ending October 31,
2017 and November 30, 2017, for which months no measurement shall be made
hereunder).”
Section 3.    Representations and Warranties; No Default. The Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:
(a)    both before and after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and each other
Loan Document are true, accurate and complete in all material respects as of the
date hereof (except to the extent that such representations and warranties
relate expressly to an earlier date, in which case, such representations and
warranties shall have been true and correct in all material respects as of such
earlier date); provided, that (i) all references therein to the Credit Agreement
shall refer to the Credit Agreement as amended hereby and (ii) such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or Material Adverse Effect in
the text thereof;
(b)    each of the Loan Parties party hereto has the power and authority to
execute and deliver this Amendment and perform its obligations under the Credit
Agreement as amended hereby;
(c)    the execution and delivery of this Amendment is within the corporate or
other organizational authority of each Loan Party party hereto and have been
duly authorized by all necessary corporate or other organizational action on the
part of such Loan Party;


EAST\148261638. 5
2



--------------------------------------------------------------------------------




(d)    when executed and delivered by each Loan Party party hereto, this
Amendment will constitute the valid and legally binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity;
(e)    that no Default or Event of Default has occurred and is continuing after
giving effect to this Amendment; and
(f)    no right of offset, defense, counterclaim, claim, cause of action or
objection in favor of any Loan Party against Administrative Agent or any Lender
exists arising out of or with respect to this Amendment, the Credit Agreement or
any other Loan Document.
Section 4.    Conditions Precedent.
This Amendment and the amendments to the Credit Agreement contained in Section 2
hereof, shall become effective for all purposes as of the Amendment No. 1
Effective Date upon the satisfaction of each of the following conditions, in
each case in a manner reasonably satisfactory in form and substance to the
Administrative Agent:
(a)    this Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, the Lenders and the Administrative Agent;
(b)    the Borrower shall have made a voluntary prepayment of the Loans in an
amount not less than $4,500,000 (the “Amendment No. 1 Prepayment”), which
prepayment shall be applied as set forth in the last sentence of Section 2.5(a)
of the Credit Agreement (as amended hereby);
(c)    the Borrower shall have paid on demand all reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel to the
Administrative Agent, plus such additional amounts of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
of this Amendment to the extent invoiced on or prior to the date hereof; and
(d)    delivery of such other items, documents, agreements and/or actions as the
Administrative Agent may reasonably request in order to effectuate the
transactions contemplated hereby.
Section 5.    Ratification, etc. Except as expressly amended or otherwise
modified hereby, the Credit Agreement, the Subsidiary Guarantee Agreement, the
Security Agreement, any Deeds of Trust, and all other Loan Documents are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. This Amendment shall constitute a Loan Document. Each Loan Party hereby
ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted and pledged by such Loan Party pursuant to
the Loan Documents to the Administrative Agent, on behalf and for the benefit of
the Lenders, as collateral security for the Obligations, and acknowledges that
all of such Liens and security interests, granted, pledged or


EAST\148261638. 5
3



--------------------------------------------------------------------------------




otherwise created as security for the Obligations continue to be and remain
collateral security for the Obligations from and after the date hereof.
Section 6.    RELEASE. IN CONSIDERATION OF THE FOREGOING AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, EACH LOAN PARTY HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM ALL
DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES
OF ACTION WHATSOEVER THAT EXIST OR HAVE OCCURRED ON OR PRIOR TO THE DATE OF THIS
AMENDMENT, ARISING OUT OF OR RELATED TO THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS, WHICH SUCH LOAN PARTY MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE
DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN,
LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. EACH LOAN PARTY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT IT HAS NOT GRANTED OR
PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS
SECURITY OR OTHERWISE.
Section 7.    Miscellaneous.
(a)    Reference to and Effect on the Credit Agreement.
(i)    Upon the effectiveness of this Amendment, (A) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
or otherwise modified hereby and (B) each reference in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.
(ii)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
contained therein, in each case except as specifically set forth herein.
(b)    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by


EAST\148261638. 5
4



--------------------------------------------------------------------------------




telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.
(c)    GOVERNING LAW. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN.
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL
BE APPLICABLE.
(d)    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Amendment.
[Signature Pages Follow]




EAST\148261638. 5
5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
set forth above.
OHA INVESTMENT CORPORATION
By: /s/ Steven Wayne             
Name: Steven Wayne
Title: President


OHA FUNDING GP, LLC
OHA NEVADA, LLC
OHA ASSET HOLDINGS GP, LLC
OHA FUNDING, LP
OHA ASSET HOLDINGS, LP
OHA ASSET HOLDINGS II, LP
OHA ASSET HOLDINGS III, LP
OHA ASSET HOLDINGS V, LP


By: /s/ Steven Wayne                
Name: Steven Wayne
Title: President


OHA INVESTMENT CORPORATION SUB, LLC
By: OHA Investment Corporation, as sole member


By: /s/ Steven Wayne                
Name: Steven Wayne
Title: President






Signature Page to
Amendment No. 1 to Loan and Security Agreement

--------------------------------------------------------------------------------








MIDCAP FINANCIAL TRUST, as Administrative Agent and Lender
By: Apollo Capital Management, L.P., its investment manager
By: Apollo Capital Management GP, LLC, its general partner
By: /s/ Michael Levin                
Name: Michael Levin
Title: Authorized Signatory




WOODMONT 2017-2 TRUST, as Lender

By: MidCap Financial Services Capital Management, LLC, as Collateral Manager

By: /s/ John O'Dea                
Name: John O'Dea
Title: Authorized Signatory












Signature Page to
Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------






FORTRESS CREDIT OPPORTUNITIES VI CLO LIMITED, as Lender
By: FCO VI CLO CM LLC, its collateral manager
By: /s/ Constantine M. Dakolias            
Name: Constantine M. Dakolias
Title: President




FORTRESS CREDIT OPPORTUNITIES VII CLO LIMITED, as Lender
By: FCO VI CLO CM LLC, its collateral manager
By: /s/ Constantine M. Dakolias            
Name: Constantine M. Dakolias
Title: President






DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP, as Lender
By: Drawbridge Special Opportunities GP LLC, its general partner
By: /s/ Constantine M. Dakolias            
Name: Constantine M. Dakolias
Title: President






Signature Page to
Amendment No. 1 to Credit Agreement